Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 17/193433. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2014/0301657).
	For claims 1, 22, 24, and 26, Hattori discloses a method for decoding a picture ([0047]), the method comprising: 
	decoding information that the picture is partitioned into more than one segment based on one or more syntax elements in a bitstream ([0050] In FIG. 3, the number of horizontal tiles and the number of vertical tiles are NumTilesH and NumTilesV, respectively, which correspond to num_tile_columns_minus1 and num_tile_rows_minus1); 
	decoding information that a spatial segmentation is uniform based on the one or more syntax elements in the bitstream ([0051] uniform_spacing_idc=1); 
	determining a segment unit size based on the one or more syntax elements or based on a predefined segment unit size ([0070] MaxTileWidth and MaxTileHeight indicate the maximum number of horizontal pixels and the maximum number of vertical pixels of each tile and values defined in advance according to the level.); 
	decoding a first value indicating a segment width from one or more code words in the bitstream ([0070] MaxTileWidth); 

	deriving segment column widths based on a picture width in number of segment units and the first value ([0052] FIG. 4 illustrates an example where the number of horizontal tiles is 4 and the number of vertical tiles is 3 with respect to a frame of (horizontal 1280 pixels).times.(vertical 800 pixels)), 
	wherein deriving segment column widths comprises setting column width values of all segment columns in the picture except one column equal to the first value ([0102] The number of horizontal pixels (column_width [i]) of the tile corresponding to the number of horizontal tiles and the number of vertical pixels (row_height [i]) of the tile corresponding to the number of vertical tiles are inserted after the uniform spacing idc), and
	setting the column width value of the one remaining segment column equal to the picture width minus the sum of the width values of all segment columns except the one segment column ([0120] as illustrated in FIGS. 12A, 12B, and 12C, the tile size in the end of the frame may be smaller than those of the other tiles.); 
	deriving segment row heights based on a picture height in number of segment units and the second value ([0052] FIG. 4 illustrates an example where the number of horizontal tiles is 4 and the number of vertical tiles is 3 with respect to a frame of (horizontal 1280 pixels).times.(vertical 800 pixels)), 
	wherein deriving segment row heights comprises setting row height values of all segment rows in the picture except one row equal to the second value ([0102] The number of horizontal pixels (column_width [i]) of the tile corresponding to the number of horizontal tiles and the number of vertical pixels (row_height [i]) of the tile corresponding to the number of vertical tiles are inserted after the uniform spacing idc), and 
	setting the row height value of the one remaining segment row equal to a picture height minus the sum of the height values of all segment rows except the one segment row ([0120] as illustrated in FIGS. 12A, 12B, and 12C, the tile size in the end of the frame may be smaller than those of the other tiles.); 
	While Hattorie does not expressly disclose deriving a spatial location for a current block based on the derived segment column widths and the derived segment row heights, it would be obvious to a person with ordinary skill in the art to derive a spatial location for a current block based on the derived segment 
decoding the current block based on the derived spatial location ([0048]).
For claim 4, Hattori discloses wherein a segment unit is a coding tree unit or a coding tree block ([0044]: Inherent to H.264/MPEG-4AVC standard).
For claim 5, Hattori discloses wherein the one or more syntax elements comprises a one-bit flag specifying whether the spatial segmentation is uniform ([0051] uniform_spacing_idc=1).
For claim 6, Hattori discloses wherein a segment unit is a coding tree unit or a coding tree block ([0044]: Inherent to H.264/MPEG-4AVC standard).
For claim 7, Hattori discloses further comprising calculating the size of the picture in number of segment units ([0051] When the number of horizontal tiles or the number of vertical tiles is two or more (in the case of performing tile division), uniform spacing idc (discussed in JCTVC-F335.doc Internet<http://phenix.int-evry.fr/jct/doc_end_user/documents/6_Torino- /wg11/>)) is subsequently inserted, which is information indicating whether sizes of the tiles are equal to each other. In the present exemplary embodiment, it is assumed that the sizes of tiles are equal to each other, and thus, uniform_spacing_idc=1. In addition, as described below in a third exemplary embodiment, the present invention can also be adapted to the case where uniform_spacing_idc=0.).
For claim 8, Hattori discloses wherein calculating the size of the picture in number of segment units comprises: calculating the size of the picture segment for the height and calculating the size of the picture segment for the width ([0051] When the number of horizontal tiles or the number of vertical tiles is two or more (in the case of performing tile division), uniform spacing idc (discussed in JCTVC-F335.doc Internet<http://phenix.int-evry.fr/jct/doc_end_user/documents/6_Torino- /wg11/>)) is subsequently inserted, which is information indicating whether sizes of the tiles are equal to each other. In the present exemplary embodiment, it is assumed that the sizes of tiles are equal to each other, and thus, uniform_spacing_idc=1. In addition, as described below in a third exemplary embodiment, the present invention can also be adapted to the case where uniform_spacing_idc=0.).

For claim 10, Hattori discloses wherein decoding the first value from one or more code words in the bitstream consists of decoding a value of a particular code word in the bitstream and adding 1 to the decoded value, and/or decoding the second value from one or more code words in the bitstream consists of decoding a value of a second particular code word in the bitstream and adding 1 to the decoded value (column width [i] and row height [i] (described in JCTVC-F335.doc Internet<http://phenix.int-evry.fr/jct/doc_end_user/documents/6_Torino- /wg11/>)) indicate the number of horizontal pixels and the number of vertical pixels of each tile, respectively, and are values determined by the number of horizontal pixels and the number of vertical pixels of a frame and the numbers of horizontal and vertical tiles).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2014/0301657) in view of Drugeon (US 2012/0320970).
	For claim 11,while Hattori does not, Drugeon teaches wherein deriving segment column widths comprises: comparing a value equal to (A - TileWidth) to TileWidth, wherein TileWidth is equal to the first value, and A is equal to a remaining width value, and/or deriving segment row heights comprises: comparing a value equal to (A - TileHeight) to TileHeight, wherein TileHeight is equal to the second value, and A is equal to a remaining height value ([0110] FIG. 4 shows the original image 500 subdivided into coding units of different sizes similar to that in FIG. 3. As can be seen from FIG. 4, at the right picture boundary there is the image region 502 which is part of the original image 500 and is located in the right-side boundary. The width of the image region 502 is smaller than the width of the smallest coding unit. The image coding apparatus pads the original image 500 with the padding pixel region 540A (padding pixel column). The image coding apparatus calculates the number of padding pixel columns of the padding region 540A in such a way that the sum of the number of columns of the image region 502 and the number of columns of the padding region 540A equals the horizontal size of the smallest coding unit. Specifically, the image coding apparatus calculates the number of pixel columns of the padding region 540A by subtracting, from the horizontal size of the smallest coding unit size, the remainder after an 
For claim 12, while Hattori does not, Drugeon teaches wherein the remaining width value is equal to said picture width, and/or the remaining height value is equal to said picture height ([0110] the image coding apparatus calculates the number of pixel columns of the padding region 540A by subtracting, from the horizontal size of the smallest coding unit size, the remainder after an integer division of the horizontal size of the original image and horizontal size of the smallest coding unit size. Specifically, the number of columns N of the padding region 540A is shown in (Equation 1) below.). It would be obvious to a person with ordinary skill in the art to combine the remainder calculations taught by Drugeon with the teachings of Hattori for the same reasons discussed for claim 11.
For claim 13, while Hattori does not, Drugeon teaches wherein if it is determined that the value of (A - TileWidth) is greater than TileWidth, then performing the steps of: setting a first column width variable equal to TileWidth; and comparing a value equal to (A - (2 x TileWidth)) to TileWidth, and/or if it is determined that the value of (A - TileHeight) is greater than TileHeight, then performing the steps of: setting a first row height variable equal to TileHeight; and comparing a value equal to (A - (2 x TileHeight)) to TileHeight ([0126] [0126] Furthermore, the padding region calculation unit 301 calculates the number of pixels to be padded vertically or horizontally to the original image in order to achieve a size which is an integral multiple of the smallest CU size. Specifically, the padding region calculation unit 301, for instance, determines the number of rows or columns of pixels remaining after dividing the vertical or horizontal size of the image respectively by the vertical or horizontal size of the smallest CU. Then, the padding region calculation unit 301 calculates, as the number of padding rows or columns (i.e., the number-of-padding pixels 324), the difference between the smallest CU size and the size of the determined remaining pixels.). It would be obvious to a person with ordinary skill in the art to combine the remainder calculations taught by Drugeon with the teachings of Hattori for the same reasons discussed for claim 11.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim; Chulkeun et al.    US    10750170 B2    Image filtering method and device in image
coding system
Moccagatta; lole et al. US 10827186 B2 Method and system of video coding with context decoding and reconstruction bypass
Kim; ll-koo et al.US 20140334539 Al METHOD AND DEVICE FOR ARITHMETIC CODING OF VIDEO, AND METHOD AND DEVICE FOR ARITHMETIC DECODING OF VIDEO
Yamamoto; Tomoyuki et al. US 10142653 B2 Image decoding apparatus, image coding apparatus, and coded data transformation apparatus
Shiraishi; Yuki et al.    US    20100158401 Al    IMAGE ENCODING APPARATUS AND
CONTROL METHOD THEREOF
Araki; Yuichi US 9602829 B2 Decoding device, decoding method, and program
Abe; Takahiro US 20190020851 Al IMAGE ENCODING APPARATUS, AND CONTROL METHOD THEREOF
Wang; Ye-Kui US 20140086333 Al BITSTREAM PROPERTIES IN VIDEO CODING
Horowitz; Michael    US    20120163453 Al    METHOD AND SYSTEM FOR PICTURE
SEGMENTATION USING COLUMNS [0090]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485